Title: From Thomas Jefferson to Joshua Dodge, 3 August 1823
From: Jefferson, Thomas
To: Dodge, Joshua


                        Dear Sir
                        
                            Monto
                            Aug. 3. 23.
                        
                    I am happy by your favor of July 7. to hear from you after your tour thro’ so much of the US. and particularly to recieve the result of your observations of the general ascendency of republicanism and of good dispositions towards Spain. the two sentiments spring from the same root. the republican regeneration of Massachusets gives me real joy. the union of New England and Virginia alone carried us thro’ the revolution. five steady votes, were given by them on every question, and we picked up scatterers from the other less decided states which always secured a majority. since that we are become aliens and almost hostile; and why? I know not. Virginia has never swerved a hair’s breadth from the line of republicanism & Americanism. Massachusets has strayed a little into the paths of federalism & Anglicism; but a good portion of her citizens have always remained loyal to true principles; they have brought their wandering brethren back again to their fold, and we joyfully recieve them with the fraternal embrace. we shall now I hope feel towards each other the sentiments which united us in the revolution and become again truly brethren of the same principle.I am just recovered from an illness of 3. weeks and am obliged to borrow the pen of another to assure you of my great esteem & respect.
                        Th: J.P.S. mr Degrand has been so kind as to inform me that he recieved and forwarded my duplicate letters to your house for my annual supplies.